
	
		I
		111th CONGRESS
		2d Session
		H. R. 6070
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Schrader
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Grand Ronde Reservation Act to make
		  technical corrections, and for other purposes.
	
	
		1.Establishment of
			 reservationSection 1 of the
			 Act entitled An Act to establish a reservation for the Confederated
			 Tribes of the Grand Ronde Community of Oregon, and for other purposes,
			 approved September 9, 1988 (102 Stat. 1594), is amended as follows:
			(1)In subsection (a),
			 by adding at the end the following: The Secretary may accept title to
			 any additional number of acres of real property located within the boundaries
			 of the original 1857 reservation of the Confederated Tribes of the Grand Ronde
			 Community of Oregon established by Executive Order dated June 30, 1857,
			 comprised of land within the political boundaries of Polk and Yamhill Counties,
			 Oregon, if such real property is conveyed or otherwise transferred to the
			 United States by or on behalf of the Tribe. All applications to take land into
			 trust within the boundaries of the original 1857 reservation shall be treated
			 by the Secretary as an on-reservation trust acquisition. All real property
			 taken into trust within these boundaries, before or after the date of the
			 enactment of this Act shall be part of the Tribe’s reservation..
			(2)In subsection
			 (b)—
				(A)by modifying the
			 opening paragraph of subsection (c) by striking 10,311.60 and
			 inserting 10,599.66;
				(B)by striking the
			 following:
					
						
							
								
									678Tax lot 8005.55
									
								
							
						
				 
				(C)by inserting in
			 place of the matter struck under subparagraph (B) the following:
					
						
							
								
									677, 8, 17Former tax lot 800, located within the SE
						¼, SE ¼ of Section 7; the SW
						¼ of Section 8; and the NW ¼, NW
						¼ of Section 175.55
									
								
							
						;
				(D)by striking
			 240 and inserting 241.06; and
				(E)by striking all text in subsection (c)
			 after
					
						
							
								
									6718E ½ NE ¼43.42
									
								
							
						
				(F)and inserting the
			 following:
					
						
							
								
									681 W ½, SE ¼, SE ¼ and S ½, NE ¼, SE ¼ 20.6
									
									681N ½, SW ¼, SE ¼ 19.99
									
									681SE ¼, NE ¼ 9.99
									
									681NE ¼, SW ¼ and NW ¼, SW ¼ 10.46
									
									681NE ¼, SW ¼ and NW ¼, SW ¼ 12.99
									
									676SW ¼, NW ¼ 37.99
									
									675NE ¼, NW ¼ 24.87
									
									675, 8SW ¼, SE ¼ of Section 5 and NE ¼, NE ¼ NW ¼, NE ¼ NE ¼,
						NW ¼ of Section 8 109.9
									
									681 NW ¼, SE ¼ 31.32
									
									681 NE ¼, SW ¼ 8.89
									
									Total10,599.66
									
								
							
						.
				
